DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 7-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim(s) 1 recite(s) correcting a signal lag as either a rising of a received signal that has been received from the sensor lags with respect to a falling of the received signal or the falling of the received signal lags with respect to the rising of the received signal.
	The limitations, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic components or the performance of the limitation via mathematical relationships, calculations, formulas or equations. For example, “correcting” in the context of this claim encompasses the user manually adjusting the signal or manually calculating the corrected signal (e.g. via an operation such as multiplication, division, etc.). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation via mathematical relationships, calculations, formulas or equations, then it falls 
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – receiving a signal that rises in response to a physical change and falls in response to an opposite physical change that is opposite to the physical change from a sensor that outputs the signal. The sensor is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic component. The step of receiving amounts to no more than the collection of the information necessary for the input to the adjustment or calculation. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f)-(h). The claim is directed to an abstract idea.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a sensor to perform both the amounts to no more than mere instructions to apply the exception using a generic component. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. The claim is not patent eligible.
	Claim 2 depends from claim 1 and recites the same abstract idea as claim 1. The additional element amounts to nothing more than adding insignificant extra-solution activity to the judicial exception. Thus, the additional element neither integrates the 
	Claim(s) 7 recite(s) correct a signal lag as either a rising of a received signal that has been received from the sensor lags with respect to a falling of the received signal or the falling of the received signal lags with respect to the rising of the received signal.
	The limitations, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components or the performance of the limitation via mathematical relationships, calculations, formulas or equations. For example, but for the “signal processor” language, “correct” in the context of this claim encompasses the user manually adjusting the signal or manually calculating the corrected signal (e.g. via an operation such as multiplication, division, etc.). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation via mathematical relationships, calculations, formulas or equations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – a receiver configured to receive a signal that rises in response to a physical change and falls in response to an opposite physical change that is opposite to the physical change from a sensor that outputs the signal. The receiver and sensor are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic component. The 
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a sensor to perform both the amounts to no more than mere instructions to apply the exception using a generic component. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. The claim is not patent eligible.
	Claim 2 depends from claim 1 and recites the same abstract idea as claim 1. The additional element amounts to nothing more than adding insignificant extra-solution activity to the judicial exception. Thus, the additional element neither integrates the judicial exception into a practical application nor is it sufficient to amount to significantly more than the judicial exception.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Raghupathy et al. in US Patent 10,823,856.
	Regarding claim 1, Raghupathy teaches:
	receiving a signal that rises in response to a physical change and falls in response to an opposite physical change that is opposite to the physical change from a sensor that outputs the signal (see “precise system time at either the rising or falling edge…the receiver…”,  column 18 lines 21-30): and 
	correcting a signal lag as either a rising of a received signal that has been received from the sensor lags with respect to a falling of the received signal or the falling of the received signal lags with respect to the rising of the received signal (see “one or more processors…lag…”, claim 16).
	Regarding claim 7, Raghupathy teaches:
	a receiver configured to receive a signal that rises in response to a physical change and falls in response to an opposite physical change that is opposite to the physical change from a sensor that outputs the signal (see “precise system time at either the rising or falling edge…the receiver…”,  column 18 lines 21-30); and 
	a signal processor configured to correct a signal lag as either a rising of a received signal received by the receiver lags with respect to a falling of the received signal, or the falling of the received signal lags with respect to the rising of the received signal (see “one or more processors…lag…”, claim 16).
Allowable Subject Matter
Claims 3-6 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944.  The examiner can normally be reached on Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MISCHITA L HENSON/Primary Examiner, Art Unit 2865